As filed with the Securities and Exchange Commission on February 28, 2008 1933 Act File No. 033-16812 1940 Act File No. 811-05308 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 23 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 25 [ X ] (Check appropriate box or boxes.) PERRITT MICROCAP OPPORTUNITIES FUND, INC. 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 669-1650 Gerald W. Perritt 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 (Name and Address of Agent for Service) Copy to: Peter D. Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on February 28, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. [Perritt Logo] Perritt MicroCap Opportunities Fund Perritt Emerging Opportunities Fund PROSPECTUS Perritt MicroCap Opportunities Fund is the sole series of Perritt MicroCap Opportunities Fund, Inc.The Perritt MicroCap Opportunities Fund is a no load mutual fund that seeks long-term capital appreciation by investing mainly in common stocks of companies with market capitalizations that are below $750 million at the time of initial purchase.In view of this, the Perritt MicroCap Opportunities Fund may be subject to above-average risk. Perritt Emerging Opportunities Fund is the sole series of the Perritt Funds, Inc.The Perritt Emerging Opportunities Fund is a no load mutual fund that seeks long-term capital appreciation by investing mainly in common stocks of companies with market capitalizations that are below $350 million at the time of initial purchase.In view of this, the Perritt Emerging Opportunities Fund may be subject to above-average risk. Please read this Prospectus, paying particular attention to the risks involved, and keep it for further reference.It contains important information about the Funds, their investments and the services they offer to shareholders. THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Perritt MicroCap Opportunities Fund, Inc. Perritt MicroCap Opportunities Fund 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 or Perritt Funds, Inc. Perritt Emerging Opportunities Fund 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 To request a Fund’s current Prospectus, call:(800) 332-3133 To request a Fund’s current Statement of Additional Information, call:(800) 331-8936 Website: www.perrittmutualfunds.com Prospectus February 28, 2008 Table of Contents Questions to Ask Before Investing in the Funds 1 Fees and Expenses 5 Investment Objective, Strategies and Risks 6 Redemption Fee 9 Portfolio Holdings of the Funds 9 Management of the Funds 9 Share Prices of the Funds 10 Purchasing Shares 10 Redeeming Shares 13 Distributions and Taxes 17 Anti-Money Laundering Program 17 Financial Highlights 19 Privacy Policy PP-1 For More Information Back Cover Questions to Ask Before Investing in the Funds What are the goals of the Funds? Perritt MicroCap Opportunities Fund The Perritt MicroCap Opportunities Fund (the “MicroCap Fund”) seeks long-term capital appreciation. Perritt Emerging Opportunities Fund The Perritt Emerging Opportunities Fund (the “Emerging Fund”) seeks long-term capital appreciation. (The MicroCap Fund and the Emerging Fund are each sometimes referred to in this Prospectus as a “Fund” and, collectively, as the “Funds”.) What are the Funds’ principal investment strategies? Perritt MicroCap Opportunities Fund The MicroCap Fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in the common stocks of United States companies with market capitalizations that are below $750 million at the time of initial purchase.The MicroCap Fund invests in both value-priced and aggressive growth stocks.Generally, the Fund’s investment adviser, Perritt Capital Management, Inc. (the “Adviser”), seeks to invest incompanies with the following attributes: ● Have demonstrated above-average growth in revenues and/or earnings; ● Possess relatively low levels of long-term debt; ● Have a high percentage of their shares owned by company management; and ● Possess modest price-to-sales ratios and price-to-earnings ratios that are below their long-term annual growth rate. At times, the MicroCap Fund may invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring, and companies involved in large share repurchase programs.Although the MicroCap Fund seeks long-term capital appreciation, stocks may be sold in the short-term for several reasons.These include:(1) a company’s market capitalization grows beyond $1.5 billion; (2) a company’s financial condition deteriorates to the point that the Adviser believes that its long-term growth prospects may be impaired; (3) a company receives a purchase offer from another company; or (4) a company’s price-to-sales ratio or price-to-earnings ratio expands to the point that the Adviser believes the company’s stock is significantly overvalued.However, during the last five years, the MicroCap Fund’s annual portfolio turnover rate has averaged 28.18%.Generally, the MicroCap Fund’s portfolio contains 150 to 200 stocks. The MicroCap Fund is intended for investors who are willing to withstand the risk of short-term price fluctuations in exchange for potential long-term capital appreciation. Perritt Emerging Opportunities Fund The Emerging Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in the common stocks of United States companies with market capitalizations that are below $350 million at the time of initial purchase. 1 Micro-cap companies represent the smallest sector of public companies based on market capitalization.Normally, micro-cap companies are in their earliest stages of public development and may offer unique products, services or technologies or may serve special or rapidly expanding niches. The Adviser uses a “bottom-up” approach of fundamental analysis to look for individual companies that the Adviser believes offer significant potential for stock price appreciation.In addition, the Adviser seeks to invest in companies with the following attributes: ● Have a high percentage of their shares owned by company management; ● Possess relatively low levels of long-term debt; ● Have a potential for above-average growth in revenues and/or earnings; and ● Possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. At times, the Emerging Fund’s portfolio may contain the shares of unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets.The Emerging Fund is intended for investors who are willing to withstand the risk of short-term price fluctuations in exchange for potential long-term capital appreciation. What are the principal risks of investing in the Funds? Investors in each of the Funds may lose money.There are investment risks associated with each Fund’s principal investment strategies, and these principal investment risks are discussed below.Unless otherwise noted, the principal investment risks identified below apply to both of the Funds. Common Stocks: The Funds mainly invest in common stocks. Common stocks represent an ownership interest in a company.They may or may not pay dividends or carry voting rights.Common stocks occupy the most junior position in a company’s capital structure.Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition and on overall market and economic conditions.Therefore, the price of common stocks may decline for a number of reasons.The price declines may be steep, sudden and/or prolonged.Micro-cap companies may be especially sensitive to these factors. Micro-Cap & Small Capitalization Companies:Investment in the stocks of micro-cap and small capitalization companies may involve additional risks.Micro-cap and small capitalization companies typically have relatively lower revenues, limited product lines, lack of management depth, higher risk of insolvency and a smaller share of the market for their products or services than larger capitalization companies.Generally, the share prices of stocks of micro-cap and small capitalization companies are more volatile than those of larger capitalization companies.Thus, the Funds’ share prices may increase and decrease by a greater percentage than the share prices of funds that invest in the stocks of large capitalization companies.Also, the returns of micro-cap and small capitalization company stocks may vary, sometimes significantly, from the returns of the overall market.In addition, micro-cap and small capitalization company stocks tend to perform poorly during times of economic stress.Relative to large capitalization company stocks, the stocks of micro-cap and small capitalization companies are thinly traded, and purchases and sales may result in higher transactions costs.For these reasons, the Funds are a suitable investment for only that part of an investor’s capital that can be exposed to above-average risk. Early Stage Companies (Emerging Fund only):The Emerging Fund invests in “early stage companies.”Early stage companies are micro-cap companies that are in a relatively early stage of development with market capitalizations that are below $50 million.Early stage companies are subject to the same risks as micro-cap companies.In addition, they may not be profitable initially and there is no guarantee that they will become profitable or be able to obtain necessary financing.They may rely on untested business plans.Early stage companies may not be successful in developing markets for their products and services.They may remain an insignificant part of their industry.They may be illiquid or may not be publicly traded.Investments in early stage companies tend to be more volatile and somewhat more speculative than investments in more established companies. 2 Market Risk:The Funds may be exposed to “market risk.”Market risk is the risk that stocks may decline significantly in price over short or extended periods of time.Price changes may occur in the market as a whole, or they may occur in only a particular company, industry or sector of the market. Manager Risk: How the Adviser manages the Funds will affect each Fund’s performance.The Funds may lose money if the Adviser’s investment strategy does not achieve each Fund’s objective or the Adviser does not implement the strategy properly. How have the Funds performed? The bar charts and tables that follow provide some indication of the risks of investing in the Funds by showing changes in each Fund’s performance from year to year.The information below also illustrates the risks of investing in the Funds by showing their highest and lowest quarterly returns as well as their average annual returns compared to those of the Russell 2000® Index and the MSCI® U.S. MicroCap Index. Please remember that the Funds’ past performance (before and after taxes) is not necessarily an indication of how they may perform in the future.They may perform better or worse in the future. Perritt MicroCap Opportunities Fund Total Return Year-by-Year Total Return as of December31 During the ten year period shown on the bar chart, the MicroCap Fund’s highest and lowest total returns for a quarter were: Highest Quarterly Return Lowest Quarterly Return 30.82% (1st quarter 2000) -18.83% (3rd quarter 2002) 3 Average Annual Total Returns For the Years Ended December 31, 2007 One Year 5 Years 10 Years Perritt MicroCap Opportunities Fund Return Before Taxes 3.09% 20.76% 12.47% Return After Taxes on Distributions(1) 0.58% 19.31% 11.02% Return After Taxes on Distributions and Sale of Fund Shares(1) 4.96% 18.16% 10.44% Russell 2000® Index(2) (1.57%) 16.25% 7.08% MSCI® U.S. MicroCap Index(3) (7.79%) N/A N/A (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted. (2) The Russell 2000® Index is a popular measure of the stock performance of small companies.It is comprised of the stocks of the 2,000 smallest companies in the Russell 3000® Index.The Russell 3000® Index is comprised of the 3,000 largest U.S. companies based on market capitalization.Reflects no deductions for expenses or taxes.A direct investment in an index is not possible. (3) The MSCI® U.S. MicroCap Index represents the micro-cap companies in the U.S. equity market.The index targets for inclusion approximately the bottom 1.5% of the U.S. equity market capitalization.The MSCI® U.S. MicroCap Index has an inception date of June 2, 2003.Reflects no deductions for expenses or taxes.A direct investment in an index is not possible. Perritt Emerging Opportunities Fund Total Return Year-by-Year Total Return as of December31 During the three year period shown on the bar chart, the Emerging Fund’s highest and lowest total returns for a quarter were: Highest Quarterly Return Lowest Quarterly Return 12.98% (1st quarter 2006) -8.58% (4th quarter 2007) 4 Average Annual Total Returns For the Periods Ended December 31, 2007 One Year Since Inception (August 30, 2004) Perritt Emerging Opportunities Fund Return Before Taxes 4.96% 14.90% Return After Taxes on Distributions(1) 2.29% 13.55% Return After Taxes on Distributions and Sale of Fund Shares(1) 4.50% 12.48% Russell 2000® Index(2) (1.57%) 12.10% MSCI® U.S. MicroCap Index(3) (7.79%) 9.88% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown and the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted. (2) The Russell 2000® Index is a popular measure of the stock performance of small companies.It is comprised of the stocks of the 2,000 smallest companies in the Russell 3000® Index.The Russell 3000® Index is comprised of the 3,000 largest U.S. companies based on market capitalization.Reflects no deductions for expenses or taxes.A direct investment in an index is not possible. (3) The MSCI® U.S. MicroCap Index represents the micro-cap companies in the U.S. equity market.The index targets for inclusion approximately the bottom 1.5% of the U.S. equity market capitalization.The MSCI® U.S. MicroCap Index has an inception date of June 2, 2003.Reflects no deductions for expenses or taxes.A direct investment in an index is not possible. Fees and Expenses The table below describes the fees and expenses that you may pay if you buy and hold shares of the Funds. SHAREHOLDERS’ FEES (fees paid directly from your investment) MicroCap Fund Emerging Fund Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions None None Redemption Fee (1) (2) 2.00% 2.00% Exchange Fee None None ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) MicroCap Fund Emerging Fund Management Fees 1.00% 1.22% Distribution and/or Service (12b-1) Fees None None Other Expenses 0.27% 0.37% Total Annual Fund Operating Expenses 1.27% 1.59% (1) Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. (2) The Funds charge a 2% redemption fee for shares held less than ninety (90) days. These fees are paid to each respective Fund. 5 Example This Example is intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Funds for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that each Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Perritt MicroCap Opportunities Fund $129 $403 $697 $1,534 Perritt Emerging Opportunities Fund $162 $502 $866 $1,889 You would pay the same costs if you did not redeem your shares at the end of the specified periods. Investment Objective, Strategies and Risks The Funds’ investment objective of long-term capital appreciation is a non-fundamental policy and may be changed without obtaining shareholder approval.Please remember that an investment objective is not a guarantee.An investment in the Funds might not appreciate and investors may lose money. Investments in the stocks of micro-cap and small capitalization companies tend to be speculative and involve greater risks than are customarily associated with investments in the stocks of larger companies.Micro-cap and small capitalization companies may have limited product lines and markets, may lack sufficient resources, may be unable to generate sufficient cash from operations necessary for growth, and may find external financing to be either unavailable or unavailable on favorable terms. In addition, the frequency and volume of trading insecurities of micro-cap and small capitalization companies is generally substantially less than is typical of larger companies.When making larger sales, the Funds may have to sell securities at discounts from quoted prices or may have to make a series of small sales over an extended period of time.These transactions are accompanied by increased costs that may reduce net investment returns.Finally, there are periods when investing in stocks of micro-cap and small capitalizationcompanies falls out of favor with investors and the stocks under perform. Perritt MicroCap Opportunities Fund The MicroCap Fund has a non-fundamental policy to normally invest at least 80% of its net assets, plus borrowings for investment purposes, in common stocks of companies with market capitalizations that are below $750 million at the time of initial purchase.If the MicroCap Fund decides to change this policy, it will provide at least a sixty (60) day written notice of its decision to shareholders. Principal Investment Strategies The MicroCap Fund normally invests in common stocks of companies with market capitalizations (share price multiplied by number of shares outstanding) below $750 million.At times the MicroCap Fund may invest in other equity-type securities such as convertible bonds, preferred stocks and warrants to purchase common stock.The MicroCap Fund invests in the stocks of companies listed on national or regional securities exchanges, including The NASDAQ Stock Market, Inc. (NASDAQ®).The current income return of the MicroCap Fund will be low (or non-existent) because small companies frequently need to retain all or most of their profits to finance growth. Buying Stocks.When selecting stocks for the MicroCap Fund’s portfolio, the Adviser utilizes a computer database of approximately 10,000 nationally traded companies.This list is initially narrowed to the stocks of companies with market capitalizations less than $750 million.This process reduces the investment universe to approximately 3,000 companies. 6 The MicroCap Fund’s portfolio generally contains both “growth” and “value” stocks.Growth stocks are those of companies with annual revenue and earnings growth rates that are more than twice that of the growth rate of the U.S. economy.These stocks generally are priced at relatively high multiples of revenues, earnings, and book values.Value stocks, on the other hand, are considered to be those that possess price-earnings multiples below their expected annual growth rates and/or a price-to-revenues ratio that is below 1.0. Under normal circumstances the MicroCap Fund seeks to keep its annual portfolio turnover ratio under 50%.The annual portfolio turnover ratio indicates changes in the MicroCap Fund’s portfolio.For instance, a rate of 100% would result if all the securities in the portfolio at the beginning of an annual period had been replaced by the end of the period.The MicroCap Fund’s average security holding period can be approximated by taking the reciprocal of its turnover ratio.For example, a portfolio turnover ratio of 50% would indicate an approximate security holding period of two years.During the last five years, the MicroCap Fund’s annual portfolio turnover rate has averaged 28.18%. Selling Stocks.The MicroCap Fund diversifies its investments.It will normally own 150 to 200 stocks of companies operating in a number of industries.At the time of purchase, an investment in the stock of a single company will rarely exceed 3% of the MicroCap Fund’s assets.Stocks periodically will be sold for several reasons.These include: (1) a company’s market capitalization grows beyond $1.5 billion; (2) a company’s financial condition deteriorates to the point that the Adviser believes that its long-term growth prospects may be impaired; (3) a company receives a purchase offer from another company; or (4) a company’s price-to-sales ratio or price-to-earnings ratio expands to the point that the Adviser believes the company’s stock is significantly overvalued. Non-Principal Investment Strategies The MicroCap Fund may take temporary defensive positions in response to adverse market, economic, political or other conditions.This means the MicroCap Fund will invest in money market instruments (like U.S. Treasury Bills or commercial paper).The MicroCap Fund may not achieve its investment objective when it takes a temporary defensive position.When the MicroCap Fund is not taking a temporary defensive position, it still will hold from 1% to 5% of its assets in money market instruments so that it can pay its expenses, satisfy redemption requests or take advantage of investment opportunities. Perritt Emerging Opportunities Fund The Emerging Fund has a non-fundamental policy to normally invest at least 80% of its net assets, plus borrowings for investment purposes, in common stocks of companies with market capitalizations that are below $350 million at the time of initial purchase.If the Emerging Fund decides to change this policy, it will provide at least a sixty (60) day written notice of its decision to shareholders. Principal Investment Strategies Micro-cap companies represent the smallest sector of public companies based on market capitalization.Normally, micro-cap companies are in their earliest stages of public development and may offer unique products, services or technologies or may serve special or rapidly expanding niches. The Adviser uses fundamental analysis to look for stocks of micro-cap companies that appear to have the potential for more rapid price appreciation than other micro-cap stocks and the overall stock market in general.The Adviser uses a “bottom-up” approach of fundamental analysis when selecting investments for the Emerging Fund.This means the Adviser bases investment decisions on company specific factors, not general economic conditions. 7 Buying Stocks.The research process includes prescreening potential investments, using databases and industry contacts, analyzing annual reports and financial statements, making onsite visits and meeting with top management.Stocks meeting the Emerging Fund’s general selection criteria are subjected to a proprietary nine-step scoring system based on analysis of both the company’s balance sheet and income statement.Stocks selected for purchase will generally possess above-average scores generated by this system.In general, the Adviser focuses on very small companies based on their market capitalizations.Investors should expect the Emerging Fund’s portfolio to be diversified among a large number of stocks drawn from several industries. Selling Stocks.Under normal conditions, investors can expect the Emerging Fund to have a relatively low portfolio turnover ratio.Stocks are sold when company size expands beyond the point where they can no longer be considered to be small capitalization companies.In addition, stocks will be sold when their financial condition deteriorates to the point that, in the opinion of the Adviser, the company’s future growth prospects are impaired, when the Adviser believes that valuation multiples such as price-to-sales ratio, price-to-earnings ratio, or price-to-book value ratio become extreme, or when the Adviser believes that another stock has better investment potential. Non-Principal Investment Strategies Ordinarily, the Adviser intends to keep the portfolio fully invested in micro-cap stocks.However, the Emerging Fund may, in response to adverse market, economic, political or other conditions, take temporary defensive positions.In such circumstances the Emerging Fund may invest in money market instruments (like U.S. Treasury Bills, commercial paper or repurchase agreements).The Emerging Fund will not be able to achieve its investment objective of long-term capital appreciation to the extent that it invests in money market instruments since these securities do not appreciate in value.When the Emerging Fund is not taking a temporary defensive position, it may hold some cash and money market instruments so that it can pay its expenses, satisfy redemption requests or take advantage of investment opportunities.The Emerging Fund may not invest more than 20% of its assets in cash and money market instruments when it is not taking a temporary defensive position. The Emerging Fund may purchase shares of exchange-traded funds (“ETFs”).All ETFs are investment companies that are bought and sold on a securities exchange.Most ETFs represent a fixed portfolio of securities designed to track a particular market index.Typically, the Emerging Fund would purchase ETF shares to increase its equity exposure to all or a portion of the stock market while maintaining flexibility to meet the liquidity needs of the Emerging Fund.The risks of owning shares of an ETF generally reflect the risks of owning the underlying securities in which they invest, although lack of liquidity in a particular ETF could result in it being more volatile than the underlying portfolio of securities and trading at a discount to its net asset value.ETFs also have management fees that are part of their costs, and the Emerging Fund will indirectly bear its proportionate share of these costs.Generally, the Emerging Fund will purchase shares of ETFs having the characteristics of the types of common stocks in which the Emerging Fund typically invests.If greater liquidity is desired, then the Emerging Fund may purchase shares of ETFs designed to track the price performance and dividend yield of the Standard & Poor’s 500® Index (S&P 500®) and the Standard & Poor’s® (S&P®) 400 MidCap Index.Subject to certain exceptions, the Emerging Fund currently may not own in the aggregate (a) more than 3% of the total voting stock of any one ETF that is a registered investment company; (b) securities issued by an ETF that is a registered investment company having an aggregate value in excess of 5% of the Emerging Fund’s total assets; or (c) securities issued by an ETF that is a registered investment company and any other investment company (whether or not registered) having an aggregate value in excess of 10% of the Emerging Fund’s total assets. Although it seeks to invest for the long term, the Emerging Fund retains the right to sell securities irrespective of how long they have been held.It is expected, though not assured, that the annual portfolio turnover rate of the Emerging Fund will not typically exceed 100%.A turnover rate of 100% would occur, for example, if all of the Emerging Fund’s securities were replaced within one year.A turnover rate of 100% or more would result in the Emerging Fund incurring more transaction costs such as mark-ups or mark-downs.Payment of these transaction costs could reduce the Emerging Fund’s total return.High portfolio turnover could also result in the payment by Emerging Fund shareholders of increased taxes on realized gains.During the last three years, the Emerging Fund’s annual portfolio rate has averaged 41.83%. 8 Redemption Fee The Funds are designed for investors with a long-term investment perspective and are not suitable for investors who attempt to profit from short-term market swings.In fact, the Funds assess a 2% redemption fee for shares held less than ninety (90) days in an attempt to deter “market timing” investors from investing in the Funds.The Funds are also not a suitable investment for investors who cannot accept the relatively high portfolio volatility and other risks associated with investing instocks of micro-cap and small capitalization companies.Furthermore, there is no assurance that the objectives of the Funds will be realized or that any income will be earned.Since the Funds’ share price may fall below the initial purchase price, investors in the Funds may lose a portion of their investment capital. Portfolio Holdings of the Funds Each Fund’s Statement of Additional Information (“SAI”), both of which are incorporated by reference into this Prospectus, contains a description of that Fund’s policies and procedures regarding disclosure of the Fund’s portfolio holdings. Management of the Funds Perritt Capital Management, Inc. serves as each Fund’s investment adviser.The Adviser is located at 300 South Wacker Drive, Suite 2880, Chicago, Illinois 60606.The Adviser was incorporated as an Illinois corporation on July 8, 1987 and has been the Funds’ only investment adviser. The Adviser is a wholly owned subsidiary of Investment Information Services, Inc. (“IIS”).IIS was organized in 1983.At December 31, 2007, the Adviser had approximately $692 million in assets under management. As the investment adviser to the Funds, the Adviser manages the investment portfolio for each Fund.It makes the decisions as to which securities to buy and which to sell.Under an Investment Advisory Agreement for the MicroCap Fund, the MicroCap Fund pays the Adviser a monthly investment advisory fee at the annual rate of 1.00% of its average daily net assets.Under an Investment Advisory Agreement for the Emerging Fund, the Emerging Fund pays the Adviser an annual investment advisory fee equal to 1.25% of its average daily net assets less than or equal to $100 million; 1.00% with respect to average daily net assets in excess of $100 million and less than or equal to $200 million; and 0.50% with respect to average daily net assets in excess of $200 million. A discussion regarding the basis for the Board of Directors approval of the Investment Advisory Agreement for each of the Funds is available in the Funds’
